--------------------------------------------------------------------------------

Exhibit 10.1
 
ASSIGNMENT OF WORKING INTEREST
Well bore Only


This Assignment of Working Interest ("Assignment") is made and entered into this
14th day of July, 2006 from PETROLEUM DEVELOPMENT CORPORATION, a Nevada
Corporation, (herein called "Assignor") to ROCKIES REGION PRIVATE LIMITED
PARTNERSHIP, (herein called "Assignee");


WITNESSETH


Assignor, for the sum of One Dollar ($1.00) and other valuable consideration,
the receipt of which is hereby acknowledged, does by these presents GRANT,
BARGAIN, SELL, EXCHANGE, CONVEY, ASSIGN, TRANSFER, SET OVER and DELIVER unto
Assignee all of the following:


1.   The specific undivided interest shown in Exhibit A in respect of each of
the oil and gas leases shown in Exhibit A, but only to the extent such leases
cover lands and depths necessary for production of the specific oil and gas well
identified in Exhibit A. This is intended to be a "wellbore assignment."
Assignee shall be entitled to receive that share of production from the well
identified in Exhibit A which is attributable to the undivided interest here
being assigned, but the Assignee shall have, as a result of this Assignment, no
interest whatsoever in any other oil and gas well, whether now existing or
hereafter drilled, which may be located on the lands described in Exhibit A or
on any land pooled therewith. Assignor expressly excepts from this Assignment
and reserves to itself, its successors and assigns, the remainder of the lease
and the leasehold oil and gas estate, including (without limitation) the right
to produce other wells which are or may be located on the lands described in
Exhibit A and lands pooled therewith, without the obligation to account to
Assignee for any such other production.


2.    The specific undivided interest shown in Exhibit A in all valid
unitization, pooling, operating and communitization agreements, declarations and
orders involving the leasehold interests here being assigned, but only to the
extent that such agreements, declarations and orders relate to the well
specifically identified in Exhibit A and in all other respects limited to the
manner as set forth in Paragraph 1, above.


3.  The specific undivided interest shown in Exhibit A in all valid oil and gas
sales, purchase, exchange and processing contracts, but only to the extent that
such contracts relate to the well specifically identified in Exhibit A and in
all other respects limited in the manner set forth in Paragraph 1, above.


4.  The specific undivided interest shown in Exhibit A in all personal property,
improvements, lease and well equipment, easements, permits, licenses, servitudes
and rights-of-way now owned by Assignor and being used in connection with the
operation of the well specifically identified in Exhibit A or in connection with
the production, treating, storing, transportation or marketing of oil, gas and
other minerals from that well, but in all respects limited in the manner set
forth in Paragraph 1, above.


TO HAVE AND TO HOLD the interests described unto Assignee, its successors and
assigns, forever.

 
(1)

--------------------------------------------------------------------------------

 

This Assignment is made without warranties of any type {whether of title,
merchantability or fitness for a particular use), either express or implied, but
is made with full substitution of Assignee in all covenants and warranties
previously given or made by others, but only to the extent of the interests here
assigned. Assignor does, however, expressly intend that this Assignment convey
any title that Assignor may hereafter acquire to the extent that such
after-acquired title may be necessary to fulfill the interests herein assigned.
 
Assignee shall bear its proportionate share of all burdens on production now of
record and hereby assumes its proportionate share of all other obligations that
relate to the well specifically identified in Exhibit A and the production there
from.


Both Assignor and Assignee hereby agree to execute and deliver such additional
instruments, notices, division orders, transfer orders and other documents as
may reasonably be requested by the other, and to do such other acts and things,
as may be necessary or convenient to accomplish this Assignment in the manner
and to the extent described in Paragraph 1, above.


IN WITNESS WHEREOF, Petroleum Development Corporation has executed and delivered
this instrument, with the intention that it shall be effective as of the spud
date of the well specifically identified in Exhibit A.



 
PETROLEUM DEVELOPMENT CORPORATION
 
A Nevada Corporation
     
BY:
/s/ James P. Wason
 
James P. Wason
 
Director of Land





STATE OF WELD
)
   
)
TO-WIT:
COUNTY OF COLORADO
)
 



The foregoing instrument was acknowledged before me this 14th day of July, 2006
by James P. Wasonr as Director of Land of Petroleum Development Corporation, a
Nevada Corporation, for and or/behalf of the Corporation. He executed the
foregoing the purposes therein contained.



   
/s/ Carrie Eggleston
[image3.jpg]
 
Carrie Eggleston
Notary Public-      Colorado
County of Weld
My Commission expires: November 12, 2006





After recording, return to:


Petroleum Development Corporation
3801 Carson Avenue
Evans, CO 80620
Ph: 970.506.9272

 
(2)

--------------------------------------------------------------------------------

 
 

 
Exhibit "A"
 
Weld County, Colorado
 
Attached to and made part of that Assignment of Working Interest dated July
14,2006 by and between Petroleum Development Corporation and Rockies Region
Private Limited Partnership
   



AFE #
 
WELL NAME 
 
WORKING INT. 
 
TWP 
  RNG    
SEC
 
Q/Q
 
SPUD DATE 
   
LEASE#
 
LESSOR
 
LESSEE
 
LEASE DATE
  BOOK    PAGE    RECEPTION                                                    
     
6024
 
Wells Ranch 24-2
 
0.9985
 
5N
 
63W
 
2
 
SESW
 
01/16/06
 
687600
 
Wells Ranch, a Colorado general partnership, and Katherine Wells Calve
 
Petroleum Development Corporation
 
August 20, 2002
 
-
    -  
2996355
                                                         
6026
 
Wells Ranch 33-2
 
0.9985
 
5N
 
63W
 
2
 
NWSE
 
01/22/06
 
687600
 
Wells Ranch, a Colorado general partnership, and Katherine Wells Calve
 
Petroleum Development Corporation
 
August 20, 2002
 
-
    -  
2996355
                                                         
6027
 
Wells Ranch 34-2
 
0.9985
 
5N
 
53W
 
2
 
SWSE
 
01/26/06
 
687600
 
Wells Ranch, a Colorado general partnership, and Katherine Wells Calve
 
Petroleum Development Corporation
 
August 20, 2002
 
-
    -  
2996355
                                                         
6030
 
Wells Ranch 43-2
 
0.9985
 
5N
 
63W
 
2
 
NE5E
 
01/30/06
 
687600
 
Wells Ranch, a Colorado general partnership, and Katherine Wells Calve
 
Petroleum Development Corporation
 
August 20, 2002
 
-
    -  
2996355
                                                         
6022
 
State 31-4
 
0.9985
 
5N
 
63W
 
4
 
NWNE
 
01/04/06
 
679000
 
State of Colorado 81/6521-S
 
Rocfc Oil Corporation
 
June 1, 1981
 
1207
    -  
2153523
                                                         
6023
 
State 41-4
 
0.9985
 
5N
 
63W
 
4
 
NENE
 
01/11/06
 
679000
 
State of Colorado 81/6521-S
 
Rock Oil Corporation
 
June 1, 1981
 
1207
    -  
2153523
                                                         
5373
 
Wells Ranch 44-14
 
0.9985
 
5N
 
63W
 
14
 
SESE
 
12/31/05
 
687700
 
Wells Ranch, a Colorado general partnership, and Katherine Weils Calve
 
Petroleum Development Corporation
 
November 14, 2003
 
-
 
-
 
3130700
                                                         
5130
 
Pettinger 44-2
 
0.9985
 
6N
 
64W
 
2
 
SESE
 
12/28/05
 
746100
 
Allen J. Heckman and Barbie E. Heckman
 
Petroleum Development Corporation
 
February 24, 2004
 
-
 
-
 
3173747
                               
746200
 
Dean Jake Kerbs
 
Petroleum Development Corporation
 
February 24, 2004
 
-
 
-
 
3173748
                               
759100
 
Thomas James Kerbs, Jr. and Deborah Ann Kerbs
 
Petroleum Development Corporation
 
February 24, 2004
 
-
 
-
 
3192849
                               
745300
 
Patricia Lee McDonough
 
Petroleum Development Corporation
 
February 24, 2004
 
-
 
-
 
3171841
                               
764400
 
Darin L. Naibauer
 
Petroleum Development Corporation
 
February 24, 2004
 
-
 
-
 
3173743
                               
746500
 
Duane R. Naibauer
 
Petroleum Development Corporation
 
February 24, 2004
 
-
 
-
 
3173744
                               
746300
 
Dennis S. Naibauer
 
Petroleum Development Corporation
 
February 24, 2004
 
-
 
-
 
3173749
                               
751700
 
Diane K. Carlson
 
Petroleum Development Corporation
 
February 24, 2004
 
-
 
-
 
3178350
                               
751800
 
Darla R. Stout
 
Petroleum Development Corporation
 
February 24, 2004
 
-
 
-
 
3178352
                               
799100
 
The Travelers Insurance Company
 
Petroleum Development Corporation
 
April 1,  2005
 
-
 
-
 
3315666
                                                         
6004
 
Pettinger 33-2
 
0.9985
 
6N
 
64W
 
2
 
NWSE
 
01/05/06
 
746100
 
Allen J. Heckman and Barbie E. Heckman
 
Petroleum Development Corporation
 
February 24, 2004
 
-
 
-
 
3173747
                               
746200
 
Dean Jake Kerbs
 
Petroleum Development Corporation
 
February 24, 2004
 
-
 
-
 
3173748
                               
759100
 
Thomas James Kerbs, Jr. and Deborah Ann Kerbs
 
Petroleum Development Corporation
 
February 24, 2004
 
-
 
-
 
3192849
                               
745300
 
Patricia Lee McDonough
 
Petroleum Development Corporation
 
February 24, 2004
 
-
 
-
 
3171841
                               
764400
 
Darin L. Naibauer
 
Petroleum Development Corporation
 
February 24, 2004
 
-
 
-
 
3173743
                               
746500
 
Duane R. Naibauer
 
Petroleum Development Corporation
 
February 24, 2004
 
-
 
-
 
3173744
                               
746300
 
Dennis S. Naibauer
 
Petroleum Development Corporation
 
February 24, 2004
 
-
 
-
 
3173749
                               
751700
 
Diane K. Carlson
 
Petroleum Development Corporation
 
February 24. 2004
 
-
 
-
 
3178350
                               
751800
 
Darla R. Stout
 
Petroleum Development Corporation
 
February 24, 2004
 
-
 
-
 
3178352
                               
853700
 
The Noah Family Living Trust
 
Petroleum Development Corporation
 
January 17, 2006
 
-
 
-
 
3364133
                               
799100
 
The Travelers Insurance Company
 
Petroleum Development Corporation
 
April 1, 2005
 
-
 
-
 
3315666



 
Page 1 of 4

--------------------------------------------------------------------------------

 
 

 
Exhibit "A"
 
Weld County, Colorado
 
Attached to and made part of that Assignment of Working Interest dated July 14,
2006 by and between Petroleum Development Corporation and Rockies Region Private
Limited Partnership
   



AFE#
  WELL NAME   WORKING INT.   TWP   RNG   SEC   Q/Q   SPUD DATE   LEASE*   LESSOR
  LESSEE  
LEASE DATE
  BOOK   PAGE    RECEPTION                                                     
     
6096
 
Phinney 43-10
 
0.9985
 
6N
 
64W
 
10
 
NESE
 
02/05/06
 
758700
 
Myron A, Phinney and Elizabeth M Phinney 
 
Petroleum Development Corporation
 
May 17, 2004
 
-
 
-
 
3189023
                                                         
6096
 
Phinney 43-10
 
0.9985
 
6N
 
64W
 
10
 
NESE
 
02/05/06
 
761100
 
Walter James Henderson. III. Randy Lee Henderson and Rick Mark Henderson.
Successor Co-Trustees of the Walter J. and Isabelle I.
Henderson Trust
 
Petroleum Development Corporation
 
May 14, 2004
 
-
 
-
 
3201750
                               
763400
 
David Neil Blomquist and Susan J. Blomquist
 
Petroleum Development Corporation
 
July 22,2004
 
-
 
-
 
320B262
                                                         
6095
 
Phinney 34-10
 
0.9985
 
6N
 
64W
 
10
 
SWSE
 
02/09/06
 
761200
 
Walter James Henderson, III, Randy Lee Henderson and Rick Mark Henderson,
Successor Co-Trustees of the Walter J. and Isabelle. I.
 Henderson Trust
 
Petroleum Development Corporation
 
May 14.2004
 
-
 
:
 
3201751
                                760800   
Francine H. Nealy
 
Petroleum Development Corporation
 
May 18,2004
 
-
 
-
 
3201745
                                                         
6097
 
Adams 41-10
 
0.9985
 
6N
 
64W
 
10
 
NENE
 
02/13/06
 
758500
 
June A. Adams
 
Petroleum Development Corporation
 
April 22, 2004
 
-
 
-
 
3189021
                               
75B100
 
Alice Lucille Heidenreich, Jack O. Heidenreich and Pamela J. Heidenreich
 
Petroleum Development Corporation
 
April 22, 2004
 
-
 
-
 
3184274
                               
755100
 
Arnold C. Hoffman and Donna J. Hoffman
 
Petroleum Development Corporation
 
April 22, 2004
 
-
 
-
 
3179778
                                                         
6098
 
Wolfrum 32-10
 
0.9985
 
6N
 
64W
 
10
 
SWNE
 
02/18/06
 
759300
 
Jimmie L. Wolfrum and Sharon M. Wolfrum
 
Petroleum Development Corporation
 
May 12. 2004
 
-
 
-
 
3192851
                               
754900
 
Arnold C. Hoffman and Donna J. Hoffman
 
Petroleum Development Corporation
 
April 22, 2004
 
-
 
-
 
3179779
6034
 
Hungenberg 21-16
 
0.9985
 
6N
 
65W
 
16
 
NENW
 
03/05/06
 
803100
 
Hungenberg Produce, Inc.
 
Petroleum Development Corporation
 
August 18, 2005
 
-
 
-
 
3333948
                                                         
6035
 
Hungenberg 22-16
 
0.9985
 
6N
 
65W
 
16
 
SENW
 
03/10/06
 
8C3100
 
Hungenberg Produce, Inc.
 
Petroleum Development Corporation
 
August 18, 2005
 
-
 
-
 
3333948
                                                         
6032
 
Hungenberg 21-17
 
0.9985
 
6N
 
65W
 
17
 
NENW
 
02/23/06
 
802900
 
Michael B. Hungenberg and Paul D. Hungenberg
 
Petroleum Development Corporation
 
August 18, 2005
 
-
 
-
 
3333946
                                                         
6033
 
Hungenberg 22-17
 
0.9985
 
6N
 
65W
 
17
 
SENW
 
02/28/06
 
802900
 
Michael B. Hungenberg and Paul D. Hungenberg
 
Petroleum Development Corporation
 
August 18, 2005
 
-
 
-
 
3333946
                                                         
6037
 
Hungenberg 14-33
 
0.9985
 
6N
 
65W
 
33
 
SWSW
 
03/05/06
 
803000
 
Michael B. Hungenberg and Paul D. Hungenberg
 
Petroleum Development Corporation
 
August 18, 2005
 
-
 
-
 
3333947
                                                         
6036
 
Hungenberg 13-33
 
0.9985
 
6N
 
65W
 
33
 
NWSW
 
03/10/06
 
803000
 
Michael B. Hungenberg and Paul D. Hungenberg
 
Petroleum Development Corporation
 
August 18, 2005
 
-
 
-
 
3333947
                                                         
6133
 
Anderson 32-10
 
0.9985
 
6N
 
66W
 
10
 
SWNE
 
03/21/06
 
780300
 
Don Anderson, Inc., a Colorado Corporation
 
Petroleum Development Corporation
 
March 2, 2006
 
.
 
.
 
3389467



 
Page 2 of 4

--------------------------------------------------------------------------------

 
 

 
Exhibit "A"
 
Weld County, Colorado
 
Attached to and made part of that Assignment of Working Interest dated July 14,
2006 by and between Petroleum Development Corporation and Rockies Region Private
Limited Partnership
   



AFE#
 
WELL NAME
 
WORKING INT.
 
TWP
 
RNG
 
SEC
 
Q/Q
 
SPUD DATE
 
LEASE#
 
LESSOR
 
LESSEE
 
LEASE DATE
 
BOOK
 
 PAGE
 
RECEPTION
6012
 
Dillard 33-20
 
0.9985
 
7N
 
64W
 
20
 
NWSE
 
02/13/06
 
772900
 
Dillard Family LLC, a Colorado Limiled Liability Company
 
Petroleum Development Corporation Petroleum
 
September 13, 2004
 
-
 
-
 
3228247
                               
777000
 
Mary Beth Elizabeth Rivera
 
Development Corporation
 
September 13, 2004
 
-
 
-
 
3235727
                               
778900
 
Gretchen Lynne Groves Webb
 
Petroleum Development Corporation
 
September 13, 2004
 
-
 
-
 
3247199
                               
778100
 
Jane Gwynne Groves
 
Petroleum Development Corporation
 
September 13, 2004
 
-
 
-
 
3242744
                               
776400
 
Julianne Groves
 
Petroleum Development Corporation
 
September 13, 2004
 
-
 
-
 
3233836
                                                         
6010
 
Dillard 43-20
 
0.99B5
 
7N
 
64W
 
20
 
NESE
 
01/10/06
 
772900
 
Dillard Family LLC, a Colorado Limited Liability Company
 
Petroleum Development Corporation
 
September 13. 2004
 
-
 
-
 
3228247
                               
777000
 
Mary Beth Elizabeth Rivera
 
Petroleum Development Corporation
 
September 13, 2004
 
-
 
-
 
3235727
                               
778900
 
Gretchen Lynne Groves Webb
 
Petroleum Development Corporation
 
September 13, 2004
 
-
 
-
 
3247199
                               
778100
 
Jane Gwynne Groves
 
Petroleum Development Corporation
 
September 13, 2004
 
-
 
-
 
3242744
                               
776400
 
Julianne Groves
 
Petroleum Development Corporation
 
September 13, 2004
 
-
 
-
 
3233836
                                                         
6015
 
Dillard 32-20
 
0.9985
 
7N
 
64W
 
20
 
SWNE
 
02/28/06
 
772900
 
Dillard Family LLC, a Colorado Limited Liability Company
 
Petroleum Development Corporation
 
September 13, 2004
 
-
 
-
 
3228247
                               
777000
 
Mary Beth Elizabeth Rivera
 
Petroleum Development Corporation
 
September 13, 2004
 
-
 
-
 
3235727
                               
778900
 
Gretchen Lynne Groves Webb
 
Petroleum Development Corporation
 
September 13, 2004
 
-
 
-
 
3247199
                               
778100
 
Jane Gwynne Groves
 
Petroleum Development Corporation
 
September 13, 2004
 
-
 
-
 
3242744
                               
776400
 
Julianne Groves
 
Petroleum Development Corporation
 
September 13, 2004
 
-
 
-
 
3233836
                                                         
6014
 
Dillard 42-20
 
0.9985
 
7N
 
64W
 
20
 
SENE
 
02/24/06
 
772900
 
Dillard Famlfy LLC, a Colorado Limited Liability Company
 
Petroleum Development Corporation
 
September 13, 2004
 
-
 
-
 
3228247
                               
777000
 
Mary Beth Elizabeth Rivera
 
Petroleum Development Corporation
 
September 13, 2004
 
-
 
-
 
3235727
                               
778900
 
Gretchen Lynne Groves Webb
 
Petroleum Development Corporation
 
September 13, 2004
 
-
 
-
 
3247199
                               
778100
 
Jane Gwynne Groves
 
Petroleum Development Corporation
 
September 13, 2004
 
-
 
-
 
3242744
                               
776400
 
Julianne Groves
 
Petroleum Development Corporation
 
September 13, 2004
 
-
 
-
 
3233836
                                                         
6013
 
Dillard 34-20
 
0.9985
 
7N
 
64W
 
20
 
SWSE
 
02/18/06
 
772900
 
Dillard Family LLC, 3 Colorado Limited Liability Company
 
Petroleum Development Corporation
 
September 13, 2004
 
-
 
-
 
3228247
                               
777000
 
Mary Beth Elizabeth Rivera
 
Petroleum Development Corporation
 
September 13, 2004
 
-
 
-
 
3235727
                               
778900
 
Gretchen Lynne Groves Webb
 
Petroleum Development Corporation
 
September 13, 2004
 
-
 
-
 
3247199
                               
778100
 
Jane Gwynne Groves
 
Petroleum Development Corporation
 
September 13, 2004
 
-
 
-
 
3242744
                               
776400
 
Julianne Groves
 
Petroleum Development Corporation
 
September 13, 2004
 
-
 
-
 
3233336
                                               
 
 
 
   
6011
 
Dillard 44-20
 
0.9935
 
7N
 
64W
 
20
 
SESE
 
01/15/06
 
772900
 
Dillard Family LLC, a Colorado Limited Liability Company
 
Petroleum Development Corporation
 
September 13, 2004
 
-
 
-
 
3228247
                               
777000
 
Mary Beth Elizabeth Rivera
 
Petroleum Development Corporation
 
September 13, 2004
 
-
 
-
 
3235727
                               
778900
 
Gretchen Lynne Groves Webb
 
Petroleum Development Corporation
 
September 13, 2004
 
-
 
-
 
3247199
                               
778100
 
Jane Gwynne Groves
 
Petroleum Development Corporation
 
September 13, 2004
 
-
 
-
 
3242744
                               
776400
 
Julianne Groves
 
Petroleum Development Corporation
 
September 13. 2004
 
-
 
-
 
3233836
                                               
 
 
 
   
6005
 
Pappenheim 32-34
 
0.9965
 
7N
 
54W
 
24
 
SWNE
 
01/20/06
 
785600
 
Ronald L. Pappenheim and Betty J. Pappenheim
 
Petroleum Development Corporation
 
January 7, 2005
 
-
 
-
 
3271254



 
Page 3 of 4

--------------------------------------------------------------------------------

 
 

 
Exhibit "A"
 
Weld County, Colorado
 
Attached to and made part of that Assignment of Working Interest dated July 14,
2006 by and between Petroleum Development Corporation and Rockies Region Private
Limited Partnership
   



AFE #
 
WELL NAME
 
WORKING INT.
 
TWP
 
RNG
 
SEC
 
Q/Q
 
SPUD DATE
 
LEASES
 
LESSOR
 
LESSEE
 
LEASE DATE
 
BOOK
 
PACE
 
RECEPTION
                                                 
6006
 
Pappenheim 22-24
 
0.99B5
 
7N
 
64W
 
24
 
SENW
 
01/25/06
 
785700
 
Ronald L Pappenheim and Betty J. Pappenheim
 
Petroleum Development Corporation
 
January 7, 2005
 
-
 
-
 
3271255
                               
801700
 
George W. Brewer, Fr. And Wanda E. Brewer
 
Petroleum Development Corporation
 
January 7, 2005
 
-
 
-
 
3297103
                                                         
6007
 
Pappenheim 12-24
 
0.9985
 
7N
 
64W
 
24
 
SWNW
 
01/25/06
 
785700
 
Ronald L. Pappenheim and Betty J. Pappenheim
 
Petroleum Development Corporation
 
January 7,2005
 
-
 
-
 
3271255
                               
801700
 
George W. Brewer, Fr. And Wanda E. Brewer
 
Petroleum Development Corporation
 
January 7.2005
 
-
 
-
 
3297103
                                                         
6009
 
Pappenheim 43-26
 
0.9985
 
7N
 
64W
 
26
 
NESE
 
02/03/06
 
785100
 
Ronald L Pappenheim and Betty J. Pappenheim
 
Petroleum Development Corporation
 
January 7, 2005
 
-
 
-
 
3310621
                                                         
6008
 
Pappenheim 33-26
 
0.9985
 
7N
 
64W
 
26
 
NWSE
 
02/08/06
 
785100
 
Ronald L. Pappenheim and Betty J. Pappenheim
 
Petroleum Development Corporation
 
January 7, 2005
 
-
 
-
 
3310621
                                                         
6020
 
Hazen 13-28
 
0.9985
 
7N
 
65W
 
28
 
NWSW
 
03/15/06
 
730400
 
Gary Lynn Hazen and Mary A. Hazen
 
Petroleum Development Corporation
 
September 30, 2003
 
-
 
-
 
3232682
                               
800900
 
Jerald B. Winter and Margaret Jane Winter
 
Petroleum Development Corporation
 
April 20, 2005
 
-
 
-
 
3285892
                                                         
6021
 
Hazen 24-28
 
0.9985
 
7N
 
65W
 
28
 
SESW
 
03/19/06
 
730400
 
Gary Lynn Hazen and Mary A. Hazen
 
Petroleum Developmeni Corporation
 
September 30, 2003
 
-
 
-
 
3232682
6019
 
Aim 42-33
 
0.9985
 
7N
 
65W
 
33
 
SENE
 
03724/06
 
730700
 
Cad A. Aim and Josephine R. Aim
 
Petroleum Development Corporation
 
November 5, 2003
 
-
 
-
 
3232683
                               
730600
 
Raymond A, Aim and Victoria M. Aim
 
Petroleum Development Corporation
 
November 5, 2003
 
-
 
-
 
3232684
                                                         
6018
 
Aim 41-33
 
0.9985
 
7N
 
65W
 
33
 
NENE
 
03/30/06
 
730700
 
Carl A. Aim and Josephine R. Aim
 
Petroleum Development Corporation
 
November 5, 2003
 
-
 
-
 
3232683
                               
730600
 
Raymond A. Aim and Victoria M. Aim
 
Petroleum Development Corporation
 
November 5, 2003
 
-
 
-
 
3232684
                               
730500
 
Wayne A. Aim and Julie T. Aim
 
Petroleum Development Corporation
 
November 5. 2005
 
-
 
-
 
3232685
                                                         
6118
 
Anderson 23-34
 
0.9985
 
7N
 
66W
 
34
 
NESW
 
03/15/06
 
842900
 
Don Anderson, Inc.
 
Petroleum Development Corporation
 
November 27, 2005
 
-
 
-
 
3354265
                               
845500
 
Colleen G. Rossman
 
Petroleum Development Corporation
 
December 17, 2005
         
3362282
                               
847600
 
Richard E. Mulhern, Jr. and Elizabeth Mulhern
 
Petroleum Development Corporalion
 
December 17, 2005
         
3371850
                                                         
6130
 
Anderson 14-34
 
0.9985
 
7N
 
66W
 
34
 
SWSW
 
03/26/06
 
842900
 
Don Anderson, Inc.
 
Petroleum Development Corporation
 
November 27, 2005
 
-
 
-
 
3354265
                               
845500
 
Colleen G. Rossman
 
Petroleum Development Corporation
 
December 17, 2005
 
-
 
-
 
3362282
                               
847600
 
Richard E. Mulhern, Jr. and Elizabeth Mulhern
 
Petroleum Development Corporation
 
December 17, 2005
 
-
 
-
 
3371850
                                                         
6134
 
Anderson 13-34
 
0.9985
 
7N
 
66W
 
34
 
NWSW
 
03/30/06
 
842900
 
Don Anderson, Inc.
 
Petroleum Development Corporation
 
November 27, 2005
 
-
 
-
 
3354265
                               
845500
 
Colleen G. Rossman
 
Petroleum Development Corporation
 
December 17, 2005
 
-
 
-
 
3362282
                               
847600
 
Richard E. Mulhern, Jr. and Elizabeth Mulhern
 
Petroleum Development Corporation
 
December 17, 2005
 
-
 
-
 
3371850



 
Page 4 of 4

--------------------------------------------------------------------------------

 

ASSIGNMENT OF WORKING INTEREST
Well bore Only


This Assignment of Working Interest ("Assignment") is made and entered into this
14th day of July, 2006 from PETROLEUM DEVELOPMENT CORPORATION, a Nevada
Corporation, (herein called "Assignor") to ROCKIES REGION PRIVATE LIMITED
PARTNERSHIP, (herein called 'Assignee');


WITNESSETH


Assignor, for the sum of One Dollar ($1.00) and other valuable consideration,
the receipt of which is hereby acknowledged, does by these presents GRANT,
BARGAIN, SELL, EXCHANGE, CONVEY, ASSIGN, TRANSFER, SET OVER and DELIVER unto
Assignee all of the following:


1.   The specific undivided interest shown in Exhibit A in respect of each of
the oil and gas leases shown in Exhibit A, but only to the extent such leases
cover lands and depths necessary for production of the specific oil and gas well
identified in Exhibit A. This is intended to be a "wellbore assignment."
Assignee shall be entitled to receive that share of production from the well
identified in Exhibit A which is attributable to the undivided interest here
being assigned, but the Assignee shall have, as a result of this Assignment, no
interest whatsoever in any other oil and gas well, whether now existing or
hereafter drilled, which may be located on the lands described in Exhibit A or
on any land pooled therewith. Assignor expressly excepts from this Assignment
and reserves to itself, its successors and assigns, the remainder of the lease
and the leasehold oil and gas estate, including (without limitation) the right
to produce other wells which are or may be located on the lands described in
Exhibit A and lands pooled therewith, without the obligation to account to
Assignee for any such other production,


2.    The specific undivided interest shown in Exhibit A in all valid
unitization, pooling, operating and communitization agreements, declarations and
orders involving the leasehold interests here being assigned, but only to the
extent that such agreements, declarations and orders relate to the well
specifically identified in Exhibit A and in all other respects limited to the
manner as set forth in Paragraph 1, above.


3.  The specific undivided interest shown in Exhibit A in all valid oil and gas
sales, purchase, exchange and processing contracts, but only to the extent that
such contracts relate to the well specifically identified in Exhibit A and in
all other respects limited in the manner set forth in Paragraph 1, above.


4.  The specific undivided interest shown in Exhibit A in all personal property,
improvements, lease and well equipment, easements, permits, licenses, servitudes
and rights-of-way now owned by Assignor and being used in connection with the
operation of the well specifically identified in Exhibit A or in connection with
the production, treating, storing, transportation or marketing of oil, gas and
other minerals from that well, but in ail respects limited in the manner set
forth in Paragraph 1, above.


TO HAVE AND TO HOLD the interests described unto Assignee, its successors and
assigns, forever.

 
(1)

--------------------------------------------------------------------------------

 

This Assignment is made without warranties of any type (whether of title,
merchantability or fitness for a particular use), either express or implied, but
is made with full substitution of Assignee in all covenants and warranties
previously given or made by others, but only to the extent of the interests here
assigned. Assignor does, however, expressly intend that this Assignment convey
any title that Assignor may hereafter acquire to the extent that such
after-acquired title may be necessary to fulfill the interests herein assigned.


Assignee shall bear its proportionate share of all burdens on production now of
record and hereby assumes its proportionate share of all other obligations that
relate to the well specifically identified in Exhibit A and the production there
from.


Both Assignor and Assignee hereby agree to execute and deliver such additional
instruments, notices, division orders, transfer orders and other documents as
may reasonably be requested by the other, and to do such other acts and things,
as may be necessary or convenient to accomplish this Assignment in the manner
and to the extent described in Paragraph 1, above.


IN WITNESS WHEREOF, Petroleum Development Corporation has executed and delivered
this instrument, with the intention that it shall be effective as of the spud
date of the well specifically identified in Exhibit A.



 
PETROLEUM DEVELOPMENT CORPORATION
 
A Nevada Corporation
     
BY:
/s/ James P. Wason
 
James P. Wason
 
Director of Land





STATE OF WELD
)
   
)
TO-WIT:
COUNTY OF COLORADO
)
 



The foregoing instrument was acknowledged before me this 5th day of July, 2007
by James P. Wason, as Director of Land of Petroleum Development Corporation, a
Nevada Corporation, for and on behalf of the Corporation. He executed the
foregoing for the purposes therein contained.





   
/s/ Libby A. Belair
[seal.jpg]
 
Libby Belair
Notary Public-      Colorado
County of Denver
My Commission expires: December 4, 2008





After recording, return to:


Petroleum Development Corporation
3801 Carson Avenue
Evans, CO 80620
Ph: 970.506.9272

 
(2)

--------------------------------------------------------------------------------

 




 
Attached to and made part of that Assignment of Working interest dated July 14,
2006 by and between Petroleum Development Corporation and Rockies Region Private
Limited Partnership
Garfield County, Colorado



AFE#
 
WELL NAME
 
WORKING INT.
 
TWP
 
RNG
 
SEC
 
Q/Q
 
Spud Date
 
LEASE #
 
LESSOR
 
LESSEE
 
LEASE DATE
 
BOOK
 
PAGE
 
RECEPTION
                                                         
6111
 
Chevron 2C-4D
 
0.9985
 
6S
 
96W
 
4
 
SWNW
 
03/30/06
 
687100
 
Chevron U.S.A., Inc.
 
Petroleum Development Corporation
 
September 20, 2001
 
1447
 
563
 
623084
6001
 
Chevron 2F-4D
 
0.9985
 
6S
 
96W
 
4
 
SWNW
 
01/02/06
 
687100
 
Chevron U.S.A., Inc.
 
Petroleum Development Corporation
 
September 20, 2001
 
1447
 
563
 
623084
6042
 
Puckett 14C-31D
 
0.9985
 
6S
 
96W
 
31
 
NESW
 
38740
 
636800
 
Puckett Land Co., a Colorado Corporation
 
Petroleum Development Corporation
 
November 15, 1999
 
1164
 
400
 
556562
6083
 
Puckett 12D-31D
 
0.9985
 
6S
 
96W
 
31
 
NESW
 
38743
 
636800
 
Puckett Land Co., a Colorado Corporation
 
Petroleum Development Corporation
 
November 15,1999
 
1164
 
400
 
556562
6043
 
Puckett 13D-31D
 
0.9985
 
6S
 
96W
 
31
 
NESW
 
38757
 
636800
 
Puckett Land Co., a Colorado Corporation
 
Petroleum Development Corporation
 
November 15, 1999
 
1164
 
400
 
556562
6084
 
Puckett 12B-31D
 
0-9985
 
6S
 
96W
 
31
 
NESW
 
02/13/06
 
636800
 
Puckett Land Co., a Colorado Corporation
 
Petroleum Development Corporation
 
November 15, 1999
 
1164
 
400
 
556562
6044
 
Puckett 23C-31D
 
0.9985
 
6S
 
96W
 
31
 
NESW
 
02/23/06
 
636800
 
Puckett Land Co., a Colorado Corporation
 
Petroleum Development Corporation
 
November 15, 1999
 
1164
 
400
 
556562
6085
 
Puckett 22D-31D
 
0.9985
 
6S
 
96W
 
31
 
NESW
 
03/01/06
 
636800
 
Puckett Land Co., a Colorado Corporation
 
Petroleum Development Corporation
 
November 15, 1999
 
1164
 
400
 
556562
6041
 
Puckett 23D-31D
 
0.9985
 
6S
 
96W
 
31
 
NESW
 
03/08/06
 
636800
 
Puckett Land Co., a Colorado Corporation
 
Petroleum Development Corporation
 
November 15,1999
 
1164
 
400
 
556552
6040
 
Puckett 24C-31D
 
0.9985
 
6S
 
96W
 
31
 
NESW
 
03/20/06
 
636300
 
Puckett Land Co., a Colorado Corporation
 
Petroleum Development Corporation
 
November 15,1999
 
1164
 
400
 
556562






 
When Recorded Please Return To:
 
Petroleum Development Corporation
 
1775 Sherman Street, Suite 3000
 
Denver, CO 80203
 
Attn: Jenni Muller



 
Page 1 of 1

--------------------------------------------------------------------------------

 
 
RRPLP – 2006




ASSIGNMENT OF WORKING INTEREST
Wellbore Only


This Assignment of Working Interest ("Assignment") is made and entered into this
14th day of July, 2006 from PETROLEUM DEVELOPMENT CORPORATION, a Nevada
Corporation, (herein called "Assignor") to ROCKIES REGION PRIVATE LIMITED
PARTNERSHIP, (herein called "Assignee");


WITNESSETH


Assignor, for the sum of One Dollar ($1.00) and other valuable consideration,
the receipt of which is hereby acknowledged, does by these presents GRANT,
BARGAIN, SELL, EXCHANGE, CONVEY, ASSIGN, TRANSFER, SET OVER and DELIVER unto
Assignee all of the following:


1.   The specific undivided interest shown in Exhibit A in respect of each of
the oil and gas leases shown in Exhibit A, but only to the extent such leases
cover lands and depths necessary for production of the specific oil and gas well
identified in Exhibit A. This is intended to be a "wellbore assignment."
Assignee shall be entitled to receive that share of production from the well
identified in Exhibit A which is attributable to the undivided interest here
being assigned, but the Assignee shall have, as a result of this Assignment, no
interest whatsoever in any other oil and gas well, whether now existing or
hereafter drilled, which may be located on the lands described in Exhibit A or
on any land pooled therewith. Assignor expressly excepts from this Assignment
and reserves to itself, its successors and assigns, the remainder of the lease
and the leasehold oil and gas estate, including (without limitation) the right
to produce other wells which are or may be located on the lands described in
Exhibit A and lands pooled therewith, without the obligation to account to
Assignee for any such other production.


2.    The specific undivided interest shown in Exhibit A in all valid
unitization, pooling, operating and communitization agreements, declarations and
orders involving the leasehold interests here being assigned, but only to the
extent that such agreements, declarations and orders relate to the well
specifically identified in Exhibit A and in all other respects limited to the
manner as set forth in Paragraph 1, above.


3.  The specific undivided interest shown in Exhibit A in all valid oil and gas
sales, purchase, exchange and processing contracts, but only to the extent that
such contracts relate to the well specifically identified in Exhibit A and in
all other respects limited in the manner set forth in Paragraph 1, above.


4.  The specific undivided interest shown in Exhibit A in all personal property,
improvements, lease and well equipment, easements, permits, licenses, servitudes
and rights-of-way now owned by Assignor and being used in connection with the
operation of the well specifically identified in Exhibit A or in connection with
the production, treating, storing, transportation or marketing of oil, gas and
other minerals from that well, but in all respects limited in the manner set
forth in Paragraph 1, above.


TO HAVE AND TO HOLD the interests described unto Assignee, its successors and
assigns, forever.

 
(1)

--------------------------------------------------------------------------------

 

This Assignment is made without warranties of any type (whether of title,
merchantability or fitness for a particular use), either express or implied, but
is made with full substitution of Assignee in all covenants and warranties
previously given or made by others, but only to the extent of the interests here
assigned. Assignor does, however, expressly intend that this Assignment convey
any title that Assignor may hereafter acquire to the extent that such
after-acquired title may be necessary to fulfill the interests herein assigned.


Assignee shall bear its proportionate share of all burdens on production now of
record and hereby assumes its proportionate share of all other obligations that
relate to the well specifically identified in Exhibit A and the production there
from.


Both Assignor and Assignee hereby agree to execute and deliver such additional
instruments, notices, division orders, transfer orders and other documents as
may reasonably be requested by the other, and to do such other acts and things,
as may be necessary or convenient to accomplish this Assignment in the manner
and to the extent described in Paragraph 1, above.


IN WITNESS WHEREOF, Petroleum Development Corporation has executed and delivered
this instrument, with the intention that it shall be effective as of the spud
date of the well specifically identified in Exhibit A.



 
PETROLEUM DEVELOPMENT CORPORATION
 
A Nevada Corporation
     
BY:
/s/ James P. Wason
 
James P. Wason
 
Director of Land





STATE OF WELD
)
   
)
TO-WIT:
COUNTY OF COLORADO
)
 



The foregoing instrument was acknowledged before me this 5th day of July, 2007
by James P. Wason, Director of Land of Petroleum Development Corporation, a
Nevada Corporation, for and on behalf of the Corporation.   He executed the
foregoing for the purposes therein contained.



   
/s/ Carrie Eggleston
[image3.jpg]
 
Carrie Eggleston
Notary Public-      Colorado
County of Denver
My Commission expires: October 12, 2010



After recording, return to:


Petroleum Development Corporation
1775 Sherman Street. Suite 3000
Denver, CO 80203
Ph: 303.860.5800

 
(2)

--------------------------------------------------------------------------------

 
 

 
Attached to and made part of that Assignment of Working Interest dated July 14,
2006 by and between Petroleum Development Corporation and Rockies Region Private
Limited Partnership
 
Sweetwater County, Wyoming



AFE#
 
WELL NAME
 
WORKING INT.
 
TWP
 
RNG
 
SEC
 
Q/Q
 
Spud Date
 
CONTRACT #
 
LESSOR
 
LESSEE
 
CONTRACT DATE
 
BOOK
 
PAGE
 
RECEPTION
                                                         
6119
 
Anadarko 14-1
 
0.6985
 
20N
 
91W
 
1
 
SWSW
 
02/17/06
 
803500
 
Anadarko Land Corp. & Anadarko E&P LP, Farmor
 
Petroleum Development Corporation, Farmee
 
February 2, 2006
 
NA
 
NA
 
NA

 
 
Page 1 of 1

--------------------------------------------------------------------------------